Oliver, Chief Judge:
This matter is before me on remand from proceedings decided by the third division of this court in T. D. Downing Co., a/c United China & Glass Co. v. United States, 38 Cust. Ct. *424398, Abstract 60449, and it has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to the merchandise covered by the Remand of Protest enumerated on the attached Schedule “A”, that, at the time of exportation to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for export to the United States including costs of containers and covering of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was the appraised value less additions made to meet the advances by the Appraiser in similar cases covering the non-dutiable so-called (E.O.B.) charges for inland freight, insurance premium, storage, hauling and lighterage added by the importer on entry.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Remand of Protest, enumerated herein, may be deemed submitted for decision on the foregoing stipulation.
On the agreed facts, I find export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question, and I hold such dutiable value therefor to be the appraised value, less additions made to meet the advances by the appraiser in similar cases covering the non-dutiable so-called (F.O.B.) charges for inland freight, insurance premium, storage, hauling, and lighterage added by the importer on entry.
Judgment will be rendered accordingly.